Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 June 2021 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claims 1-2, 4-9 and 12-21 have been considered but are moot in view of a new ground of rejection.

Response to Amendment
	This is in response to the Amendment filed 14 June 2021.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
4.	The rejection of claims 1, 4-9 and 12-19 under 35 U.S.C. 103 as being unpatentable over JP 2009211953 (hereafter JP ‘953) in view of JP 2008176971 (hereafter JP ‘971), and further in view of Niu (US 20070212538) has been withdrawn in view of Applicants’ Amendment.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

7.	Claims 1, 4-9 and 12-19 rejected under 35 U.S.C. 103 as being unpatentable over KR20110062360 (hereafter KR ‘360) in view of KR20110064807 (hereafter KR ‘807).
Claim 1:	KR ‘360 in Figures 1 and 2 discloses a metallic wire separator (40) (KR ‘360 discloses that a layer of mesh 40 woven from a metal wire is inserted to separate the separation plate 20/mesh 40/gas diffusion layer 15/ fuel electrode) comprising:
a first metallic wire (44 or 46); and a second metallic wire (44 or 46) (KR ‘360 discloses that mesh 40 is made of a thin metal wire in which vertical lines 44 and horizontal lines vertically cross each other vertically to form an opening); and the first metallic wire and the second metallic wire define a plurality of pores (KR ‘360 discloses that the lines 44 and lines 46 vertically cross each other vertically to frim an opening, which has been construed as a pore). See also entire document.
KR ‘360 does not disclose that the first metallic wire comprising a hydrophilic surface is intertwined with the second metallic wire comprising a hydrophobic surface to cross over the second metallic wire multiple times along a first direction, and the first metallic wire and the second metallic wire define a plurality of pores.

Although KR ‘807 discloses that the second wire is characterized as a polymer strand, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the second wire as a metallic wire coated or surface-modified with a hydrophobic polymer so long as the hydrophobic surface serves as a flow path for the collected water.
One having ordinary skill in the art would have been motivated to make the modification to provide a wire strand with a hydrophobic surface that would have served as s flow path for collected water, thus effective collecting moisture in the atmosphere.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the separator of KR ‘360 with the metal mesh-like sheet as both the separator of KR ‘360 and the metal mesh-like sheet of KR ‘807 are configured to produce water.

Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein KR ‘807 further discloses that the first metallic wire and the second metallic wire cross over each other by a uniform interval.
Claim 5:	The KR ‘360 combination does not disclose that the first metallic wire and the second metallic wire that cross over each other by non-uniform intervals. 
that cross over each other by non-uniform intervals as it has been held that this configuration would have been a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed wires was significant.).
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
One having ordinary skill in the art would have been motivated to make the modification to provide a separator that would have effectively collected moisture present in a gas phase including the atmosphere (abs).
Claim 6:  The rejection of claim 6 is as set forth above in claim 1 wherein the KR ‘360 combination discloses that the first metallic wire and the second metallic wire have the same diameter (see KR ‘360 discloses the wire diameter of the vertical and horizontal line of the mesh is 0.3mm or less; and, KR ‘870 discloses 0.1 mm to 5 mm).
	Claim 7:	The KR ‘360 combination does not disclose that the first metallic wire and the second metallic wire have different diameters.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wires of the KR ‘360 combination such that the first metallic wire and the second metallic wire have different diameters, as it has been held that this configuration would have been a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed wires was significant.).
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Claim 8:	The rejection of claim 8 is as set forth above in claim 1 wherein the KR ‘360 combination discloses that each of the first metallic wires has a diameter in the range of 50 to 500 µm (KR ‘360 discloses wire diameters 0.3mm or less (300 µm or less); and, KR ‘870 discloses 0.1 mm to 5 mm (100 µm to 5000 µm).
Claim 9:	 KR ‘360 discloses a fuel cell stack (Figure 9 and page 2, lines 5-9) comprising:
A membrane electrode assembly (MEA);
A gas diffusion layer GDL 16) on one side of the membrane electrode assembly; and
A metallic wire separator (40) (KR ‘360 discloses that a layer of mesh 40 woven from a metal wire is inserted to separate the separation plate 20/mesh 40/gas diffusion layer 15/ fuel electrode),
wherein the metallic wire separator comprises:
a first metallic wire (44 or 46); and a second metallic wire (44 or 46) (KR ‘360 discloses that mesh 40 is made of a thin metal wire in which vertical lines 44 and horizontal lines vertically cross each other vertically to form an opening); and the first metallic wire and the second metallic wire define a plurality of pores (KR ‘360 See also entire document.
KR ‘360 does not disclose that the first metallic wire comprising a hydrophilic surface is intertwined with the second metallic wire comprising a hydrophobic surface to cross over the second metallic wire multiple times along a first direction, and the first metallic wire and the second metallic wire define a plurality of pores.
KR ‘807 in Figures 1 and 3 a water collection apparatus configured as a metal mesh-like sheet comprising first metallic wire comprising a hydrophilic surface (12) that is intertwined with the second metallic wire comprising a hydrophobic surface (11) to cross over the second metallic wire (11) multiple times along a first direction, and the first metallic wire and the second metallic wire define a plurality of pores. See also entire document.
Although KR ‘807 discloses that the second wire is characterized as a polymer strand, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the second wire as a metallic wire coated or surface-modified with a hydrophobic polymer so long as the hydrophobic surface serves as a flow path for the collected water.
One having ordinary skill in the art would have been motivated to make the modification to provide a wire strand with a hydrophobic surface that would have served as s flow path for collected water, thus effective collecting moisture in the atmosphere.

One having ordinary skill in the art would have been motivated to make the modification to provide a separator that would have effectively collected moisture present in a gas phase including the atmosphere (abs).
Claim 12:	The rejection of claim 12 is as set forth above in claim 9 wherein KR ‘807 further discloses that the first metallic wire and the second metallic wire cross over each other by a uniform interval.
Claim 13:	The rejection of claim 13 is as set forth above in claim 5.
Claim 14:	The rejection of claim 6 is as set forth above in claim 1 wherein the KR ‘360 combination discloses that the first metallic wire and the second metallic wire have the same diameter (see KR ‘360 discloses the wire diameter of the vertical and horizontal line of the mesh is 0.3mm or less; and, KR ‘870 discloses 0.1 mm to 5 mm).
Claim 15:	The rejection of claim 15 is as set forth above in claim 9 wherein the KR ‘360 combination discloses that the first metallic wire and the second metallic wire have the same diameter (see KR ‘360 discloses the wire diameter of the vertical and horizontal line of the mesh is 0.3mm or less; and, KR ‘870 discloses 0.1 mm to 5 mm).
Claim 16:	The rejection of claim 16 is as set forth above in claim 9 wherein the KR ‘360 combination discloses that each of the first metallic wires has a diameter in the range of 50 to 500 µm (KR ‘360 discloses wire diameters 0.3mm or less (300 µm or less); and, KR ‘870 discloses 0.1 mm to 5 mm (100 µm to 5000 µm).
Claim 17:	The rejection of claim 17 is as set forth above in claim 1 wherein Figures 1 and 3 of KR ‘307 has been construed as further disclosing that each of a first metallic wire and a second metallic wire  extends in a first direction, and 
wherein a plurality of pores are spaced apart from each other in the first direction.
Claim 18:	The rejection of claim 18 is as set forth above in claim 1 and 17 wherein Figures 1 and 3 of KR ‘307 has been construed as further disclosing:
a first metallic wire comprises a plurality of first metallic wires), and each of the plurality of first metallic wires comprises the hydrophilic surface,
a second metallic wire comprises a plurality of second metallic wires, and each of the plurality of second metallic wires comprises the hydrophobic surface (, and
a plurality of first metallic wires and the plurality of second metallic wires are alternately arranged along a second direction that is different from the first direction.
Claim 19:	The rejection of claim 19 is as set forth above in claim 9 wherein Figure 3 of KR ‘360 further discloses that each of first metallic wire and second metallic wire extends in the first direction, and a plurality of pores are spaced apart from each other in the first direction.
Claim 20:	The rejection of claim 20 is as set forth above in claim 1 wherein Figure 3 of the KR ‘360 further discloses that the metallic mesh separator (40) is in the form of a metallic mesh.
Claim 21:	The rejection of claim 21 is as set forth above in claim 9 wherein Figure 3 of the KR ‘360 further discloses that the metallic mesh separator (40) is in the form of a metallic mesh.

Examiner Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729